Exhibit 10.1
Separation and General Release Agreement
     This Separation and General Release Agreement (this “Agreement”) is made as
of this 18th day of August, 2008 by and among LOUD Technologies Inc. (the
“Company”) and James T. Engen (“Executive,” and together with the Company, the
“Parties”).
     WHEREAS, Executive has been employed by the Company under terms set forth
in that certain Employment Agreement effective August 1, 2001 by and between
Executive and the Company (the “Executive Employment Agreement”);
     WHEREAS, Executive’s employment with the Company has ended by agreement of
the Parties (the “Separation”) effective as of August 15, 2008 (the “Separation
Date”); and
     WHEREAS, the Parties desire to enter into this Agreement in order to set
forth the definitive rights and obligations of the Parties in connection with
the Separation.
     NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:
     1. Acknowledgment of Separation. The Parties acknowledge and agree that the
Separation is effective as of the Separation Date.
     2. Resignation of Office. Effective as of the Separation Date, Executive
voluntarily resigns his position as Director, President and Chief Executive
Officer of the Company, and from any and all other offices which he holds at the
Company or any of the Company’s subsidiaries or affiliates.
     3. Executive’s Acknowledgment of Consideration. Executive specifically
acknowledges and agrees that certain of the obligations created and payments
made to him by the Company under this Agreement are promises and payments to
which he is not otherwise entitled under any law or contract.
     4. Payments Upon and After the Separation.
          (a) Final Pay. On the next regular payroll date following the
Separation Date, Executive shall receive a lump sum payment of all
then-outstanding final wages and accrued unused vacation, minus applicable
federal, state and local tax withholdings, for services performed for the
Company through and including the Separation Date.
          (b) Continuing Indemnification of Executive. As a former officer of
the Company, Executive shall remain entitled to all indemnification rights and
benefits provided from time to time to other officers and former officers of the
Company.
          (c) Severance Benefits. Beginning on or about the Separation Date,
Executive (his heirs or assigns) shall be entitled to receive the following
severance benefits (the “Severance Benefits”). The payment or provision of such
Severance Benefits by the Company

 



--------------------------------------------------------------------------------



 



shall not represent any admission or concession by the Company that such
benefits are owed to Executive under any agreement or obligation that might be
asserted by or on behalf of Executive:
               (i) Severance Pay. Subject to the conditions set forth in this
Section 4(c) and Executive’s execution and delivery of and Executive’s
performance under this Agreement, Executive shall be entitled to receive, on a
salary continuation basis, severance payments totaling $350,000, representing
12 months of Executive’s base salary at the rate in effect as of the Separation
Date, minus applicable tax and other withholdings, which shall be payable in
conformance with the Company’s payroll policies and practices and which will
begin no later than the Company’s second regular payroll date following the end
of the Revocation Period.
               (ii) COBRA and COBRA Premium Payments. Effective as of the
Separation Date, as required by the continuation coverage provisions of
Section 4980B of the U. S. Internal Revenue Code of 1986, as amended (“the
Code”), Executive shall be offered the opportunity to elect continuation
coverage under the group medical plan(s) of the Company (“COBRA coverage”). The
Company shall provide Executive with the appropriate COBRA coverage notice and
election form for this purpose. If Executive elects COBRA coverage, the Company
shall pay up to $1,186.68 per month of Executive’s and his Dependents’ health
insurance premiums under COBRA for up to twelve months following the Separation
Date; provided, however, that Executive shall notify the Company within two
weeks of any change in his circumstances that would warrant discontinuation of
his COBRA coverage and benefits (including but not limited to Executive’s
receipt of group medical benefits from any other employer), and the Company’s
obligation to pay any portion of Executive’s and his Dependents’ health
insurance premiums shall automatically terminate upon the date such
circumstances warranting discontinuation of Executive’s COBRA coverage and
benefits occur. The existence and duration of Executive’s rights and/or the
COBRA rights of any of Executive’s eligible dependents shall be determined in
accordance with Section 4980B of the Code.
     5. Consulting Services.
          (a) For a 90-day period beginning on the Effective Date (the
“Consulting Term”), Executive agrees to render such consulting services to the
Company in connection with the Company’s business as the Company from time to
time reasonably requests, including, but not limited to, using his best efforts
and dedicating a reasonable amount of his business time and attention as
requested by the Company to transitioning his duties to and training other
employees of the Company. In consideration for such consulting services, during
the Consulting Term, the Company shall pay Executive $29,167 per month, payable
monthly in arrears in gross amounts on a contract basis on the last business day
of each month. Except as pre-approved in writing by the Company’s Chief
Financial Officer and as properly documented and reasonably incurred in
accordance with the Company’s reimbursement policies, Executive will not be
reimbursed for any travel, entertainment, business and other expenses incurred
by Executive in his performance of the consulting services. Executive and the
Company shall file all tax returns and reports required to be filed by them on
the basis that Executive is an independent contractor, rather than an employee,
as defined in Treasury Regulation §31.3121(d)-1(c)(2), and Executive shall
indemnify the Company for the amount of any employment and/or

2



--------------------------------------------------------------------------------



 



withholding taxes (and any interest, penalties or costs with respect thereto)
paid by the Company as the result of any determination to the contrary by any
taxing authority.
          (b) By executing this Agreement, Executive represents and warrants
that the agreements set forth herein will not violate any other agreements by
which Executive is bound and, that upon the execution and delivery by the
Company of this Agreement, this Agreement shall be a valid and binding
obligation of Executive, enforceable against Executive in accordance with its
terms.
          (c) The Company and Executive agree and acknowledge that Executive’s
relationship with the Company, as of and after the date hereof, is that of an
independent contractor. Neither the Company nor Executive shall in any way
represent itself or himself as a partner, joint venturer, agent, employee or
general representative of the other party. Nothing in this Section 5 shall be
construed to create an employment relationship between the Company and
Executive.
     6. Confidential Information; Non-Competition; Non-Solicitation.
          (a) Confidential Information. Executive acknowledges that the
information, observations and data obtained by him concerning the business and
affairs of the Company during the course of his employment with the Company, or
that may be obtained in connection with his assistance and cooperation with the
Company as set forth in Section 11 of this Agreement, is the property of the
Company. Executive agrees that he will not, directly, willfully or negligently
disclose to any unauthorized person or use for his own account any of such
information, observations or data which is of a confidential or proprietary
nature (“Confidential Information”) without the Company’s written consent,
unless, and to the extent, that (i) the aforementioned matters become generally
known to and available for use by the public other than as a result of the
Executive’s acts or omissions to act, or (ii) he is required to do so by order
of a court of competent jurisdiction (by subpoena or similar process), in which
event Executive shall reasonably cooperate with the Company in connection with
any action by the Company to limit or suppress such disclosure. Executive
represents, warrants and covenants that at no time prior to or contemporaneous
with his execution of this Agreement has he, directly, willfully or negligently
disclosed Confidential Information to any unauthorized person or used such
Confidential Information for his own purposes or benefit. Executive acknowledges
his understanding of his non-competition, non-solicitation and non-disclosure
restrictions as set forth in the Executive Employment Agreement. Executive
understands that his breach of this Section 5 shall eliminate his entitlement to
any Severance Benefits under this Agreement, including such payments already
received and, with respect to payments received, Executive shall be required to
immediately return any such amounts in the event of a breach.
          (b) Non-Solicitation. During the twelve months following the
Separation Date (the “Restriction Period”), Executive shall not, to the
detriment of the Company, directly or indirectly, for himself or on behalf of
any other person, firm or entity: (i) solicit, employ, engage, retain or enter
into a business affiliation with any person who at any time during the 12-month
period preceding the Separation Date was an employee of the Company, or
(ii) encourage, induce or attempt to encourage or induce any person who at any
time during the 12-month preceding the Separation Date was a supplier or
customer of the Company to cease doing

3



--------------------------------------------------------------------------------



 



business with the Company or to decrease the amount of business such supplier or
customer does with the Company. In the event of Executive’s breach of his
obligations under this provision, the length of the Restriction Period shall be
increased by the amount of time during which Executive was in breach.
          (c) Non-Competion. During the Restriction Period, Executive shall not,
directly or indirectly, engage in, or serve as a principal, partner, joint
venturer, member, creditor, manager, trustee, agent, stockholder, director,
officer or employee of, or advisor to, or in any other capacity, or in any
manner, own, control, finance, manage, operate, or otherwise participate,
invest, or have any interest in, or be connected with, any person, firm or
entity that engages in the manufacture, production, sale, marketing and
distribution of audio and music products anywhere in the United States and
Europe. In the event of Executive’s breach of his obligations under this
provision, the length of the Restriction Period shall be increased by the amount
of time during which Executive was in breach.
     7. General Release and Waiver.
          (a) General Release. Executive, for and on behalf of himself and each
of his heirs, executors, administrators, personal representatives, successors
and assigns, to the maximum extent permitted by law, hereby acknowledges full
and complete satisfaction of and ABSOLUTELY AND IRREVOCABLY AND UNCONDITIONALLY
FULLY AND FOREVER RELEASES, ACQUITS AND DISCHARGES LOUD Technologies Inc.,
together with its subsidiaries, parents and affiliates, including but not
limited to Sun Capital Partners II, LP, and each of their past and present
direct and indirect stockholders, directors, members, partners, officers,
employees, attorneys, agents and representatives, and their heirs, executors,
administrators, personal representatives, successors and assigns (collectively,
the “Releasees”), from any and all claims, demands, suits, causes of action,
liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or
contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, through and including the
execution and delivery by Executive of this Agreement (but not including
Executive’s or the Company’s performance under this Agreement), including,
without limitation, any of the foregoing arising out of or in any way related to
or based upon:
               (i) Executive’s application for and employment with the Company,
his being an officer or employee of the Company, or the Separation;
               (ii) any and all claims in tort or contract, and any and all
claims alleging breach of an express or implied, or oral or written, contract,
policy manual or employee handbook;
               (iii) any alleged misrepresentation, defamation, interference
with contract, intentional or negligent infliction of emotional distress, sexual
harassment, negligence or wrongful discharge; or
               (iv) any federal, state or local statute, ordinance or
regulation,

4



--------------------------------------------------------------------------------



 



including but not limited to labor laws or discrimination laws such as Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1987, as amended by the Older Workers Benefit Protection Act
and otherwise (the “ADEA”), the Family and Medical Leave Act, the Civil Rights
Act set forth at 42 U.S.C. § 1981, the Civil Rights Act of 1986, and the Civil
Rights Act of 1991.
          (b) Acknowledgment of Waiver; Disclaimer of Benefits. Executive
acknowledges and agrees that he is waiving all rights to sue or obtain
equitable, remedial or punitive relief from any or all Releasees of any kind
whatsoever, including, without limitation, reinstatement, back pay, front pay,
attorneys’ fees and any form of injunctive relief. Notwithstanding the above,
Executive further acknowledges that he is not waiving and is not being required
to waive any right that cannot be waived by law, including the right to file a
charge or participate in an administrative investigation or proceeding;
provided, however, that Executive disclaims and waives any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation.
          (c) Effect of Release and Waiver. Executive understands and intends
that this Section 7 constitutes a general release of all claims except as
otherwise provided in Section 7(a) above, and that no reference therein to a
specific form of claim, statute or type of relief is intended to limit the scope
of such general release and waiver.
          (d) Waiver of Unknown Claims. Executive expressly waives all rights
afforded by any statute which limits the effect of a release with respect to
unknown claims. Executive understands the significance of his release of unknown
claims and his waiver of statutory protection against a release of unknown
claims.
     8. Executive’s Representations and Covenants Regarding Actions. Executive
represents, warrants and covenants to each of the Releasees that at no time
prior to or contemporaneous with his execution of this Agreement has he
knowingly engaged in any wrongful conduct against, on behalf of or as the
representative or agent of the Company. Executive further represents, warrants
and covenants to each of the Releasees that at no time prior to or
contemporaneous with his execution of this Agreement has he filed or caused or
knowingly permitted the filing or maintenance, in any state, federal or foreign
court, or before any local, state, federal or foreign administrative agency or
other tribunal, any charge, claim or action of any kind, nature and character
whatsoever (“Claim”), known or unknown, suspected or unsuspected, which he may
now have or has ever had against the Releasees which is based in whole or in
part on any matter referred to in Section 7(a) above. Executive hereby grants
the Company his perpetual and irrevocable power of attorney with full right,
power and authority to take all actions necessary to dismiss or discharge any
such Claim. Executive further covenants and agrees that he will not encourage
any person or entity, including but not limited to any current or former
employee, officer, director or stockholder of the Company, to institute any
Claim against the Releasees or any of them.
     9. No Disparaging Remarks. Executive hereby covenants to each of the
Releasees and agrees that he shall not, directly or indirectly, make or solicit
or encourage others to make or solicit any disparaging remarks concerning the
Releasees, or any of their products, services, businesses or activities.
Executive understands that his breach of this Section 9 (as

5



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction) shall eliminate his entitlement
to any Severance Benefits under this Agreement, including such payments already
received and, with respect to payments received, Executive shall be required to
immediately return any such amounts to the Company in the event of a breach. The
Company hereby covenants to Executive and agrees that it shall cause its
directors, officers, employees and representatives not to, directly or
indirectly, make or solicit or encourage others to make or solicit any
disparaging remarks concerning the Executive, or any of his services, businesses
or activities.
     10. No Conflict of Interest. Executive hereby covenants and agrees that he
shall not, directly or indirectly, incur any obligation or commitment, or enter
into any contract, agreement or understanding, whether express or implied, and
whether written or oral, which would be in conflict with his obligations,
covenants or agreements hereunder or which could cause any of his
representations or warranties made herein to be untrue or inaccurate.
     11. Assistance, Cooperation, Future Litigation.
          (a) Executive’s Business Assistance and Cooperation. Executive shall
make himself reasonably available to assist and cooperate with the Company in
connection with any internal and/or independent review of the Company’s
financial policies, procedures and activities in respect of all periods during
which Executive was employed by the Company. The Company will make all
reasonable efforts to insure that such assistance and cooperation will not
materially interfere with Executive’s employment and business responsibilities.
          (b) Executive’s Litigation Assistance and Cooperation. Executive
acknowledges and affirms his understanding that he may be a witness in
litigation, arbitrations, government or other administrative proceedings
involving the Company, and/or the other Releasees. Executive hereby covenants
and agrees to testify truthfully in any and all such litigation, arbitrations,
government or administrative proceedings. Executive further covenants and
agrees, upon prior notice and for no further compensation, to make himself
reasonably available to and otherwise reasonably assist and cooperate with the
Company and/or such other Releasees and with its or their respective attorneys
and advisors in connection with any such litigation or administrative
proceeding. The Company will make all reasonable efforts to insure that such
assistance and cooperation will not materially interfere with Executive’s
employment and business responsibilities.
          (c) Executive’s Expenses. Executive shall be entitled to reimbursement
of any reasonable pre-approved out-of-pocket expenses for travel, lodging, meals
and other transportation incurred by him in relation to any cooperation supplied
by Executive as described in this Section 11, subject to the Company’s regular
business expense policies and procedures.
     12. Confidentiality. The Company and Executive agree that the terms and
conditions of this Agreement are to be strictly confidential, except that
Executive may disclose the terms and conditions to his family, attorneys,
accountants, tax consultants, state and federal tax authorities or as may
otherwise be required by law. The Company may disclose the terms and conditions
of this Agreement as the Company deem necessary to their officers, employees,
board of directors, stockholders, insurers, attorneys, accountants, state and
federal tax authorities,

6



--------------------------------------------------------------------------------



 



or as may otherwise be required by law. Executive asserts that he has not
discussed, and agrees that except as expressly authorized by the Company he will
not discuss, this Agreement or the circumstances of his Separation with any
employee of the Company, and that he will take affirmative steps to avoid or
absent himself from any such discussion even if he is not an active participant
therein. EXECUTIVE ACKNOWLEDGES THE SIGNIFICANCE AND MATERIALITY OF THIS
PROVISION TO THIS AGREEMENT, AND HIS UNDERSTANDING THEREOF.
     13. Return of Corporate Property; Conveyance of Information.
          (a) Company Property. Executive hereby covenants and agrees to
immediately return all documents, keys, credit cards (without further use
thereof), and all other items which are the property of the Company and/or which
contain Confidential Information; and, in the case of documents, to return any
and all materials of any kind and in whatever medium evidenced, including,
without limitation, all hard disk drive data, diskettes, microfiche,
photographs, negatives, blueprints, printed materials, tape recordings and
videotapes.
          (b) Information. Executive hereby acknowledges and affirms that he
possesses intellectual information regarding the Company and their businesses,
operations, and customer relationships. In addition to the obligation to turn
over any physical embodiment of such information as defined in the Federal Rules
of Civil Procedure and pursuant to Section 13(a), above, and to keep such
information strictly confidential pursuant to Section 5, above, Executive agrees
to make himself available from time to time at the Company’s request (during
normal business hours and with reasonable prior notice) to discuss and
disseminate such information and to otherwise cooperate with the Company’s
efforts relating thereto.
     14. Remedies. Executive hereby acknowledges and affirms that in the event
of any breach by Executive of any of his covenants, agreements and obligations
hereunder, monetary damages would be inadequate to compensate the Releasees or
any of them. Accordingly, in addition to other remedies which may be available
to the Releasees hereunder or otherwise at law or in equity, any Releasee shall
be entitled to specifically enforce such covenants, obligations and restrictions
through injunctive and/or equitable relief, in each case without the posting of
any bond or other security with respect thereto. Should any provision hereof be
adjudged to any extent invalid by any court or tribunal of competent
jurisdiction, each provision shall be deemed modified to the minimum extent
necessary to render it enforceable.
     15. Acknowledgment of Voluntary Agreement; ADEA Compliance. Executive
acknowledges that he has entered into this Agreement freely and without
coercion, that he has been advised by the Company to consult with counsel of his
choice, that he has had adequate opportunity to so consult, and that he has been
given all time periods required by law to consider this Agreement, including but
not limited to the 45-day period required by the ADEA (the “Consideration
Period”), and has received and understands the attached Exhibit A reflecting all
job titles affected by the layoff of which Executive is a part and the ages of
all current employees holding those jobs. Executive understands that he may
execute this Agreement less than 45 days from its receipt from the Company, but
agrees that such execution will represent his knowing waiver of such
Consideration Period. Executive further acknowledges that within the 7-day
period following his execution of this Agreement (the “Revocation Period”), he
shall have

7



--------------------------------------------------------------------------------



 



the unilateral right to revoke this Agreement, and that the Company’s
obligations hereunder shall become effective only upon the expiration of the
Revocation Period without Executive’s revocation hereof. In order to be
effective, notice of Executive’s revocation of this Agreement must be received
by the Company in writing on or before the last day of the Revocation Period.
     16. Complete Agreement; Inconsistencies. This Agreement, including the
Executive Employment Agreement, and any other documents referenced herein,
constitute the complete and entire agreement and understanding of the Parties
with respect to the subject matter hereof, and supersedes in its entirety any
and all prior understandings, commitments, obligations and/or agreements,
whether written or oral, with respect thereto; it being understood and agreed
that this Agreement and including the mutual covenants, agreements,
acknowledgments and affirmations contained herein, is intended to constitute a
complete settlement and resolution of all matters set forth in Section 7 hereof.
Notwithstanding anything to the contrary set forth herein, each of Executive’s
stock option grant agreements remain outstanding in accordance with their
respective terms.
     17. No Strict Construction. The language used in this Agreement shall be
deemed to be the language mutually chosen by the Parties to reflect their mutual
intent, and no doctrine of strict construction shall be applied against any
Party.
     18. No Admission of Liability. Nothing herein shall be deemed or construed
to represent an admission by the Company or the Releasees of any violation of
law or other wrongdoing of any kind whatsoever.
     19. Third Party Beneficiaries. The Releasees are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Releasees hereunder. Executive’s heirs or assigns also are intended
third-party beneficiaries with respect to the payments set forth in Section 4 of
this Agreement in the event of Executive’s death, and this Agreement may be
enforced by each of them in accordance with the terms of that Section 4 in
respect of the rights granted to such heirs or assigns therein. Except and to
the extent set forth in the preceding two sentences, this Agreement is not
intended for the benefit of any person other than the Parties, and no such other
person shall be deemed to be a third party beneficiary hereof. Without limiting
the generality of the foregoing, it is not the intention of the Company to
establish any policy, procedure, course of dealing or plan of general
application for the benefit of or otherwise in respect of any other employee,
officer, director or stockholder, irrespective of any similarity between any
contract, agreement, commitment or understanding between the Company and such
other employee, officer, director or stockholder, on the one hand, and any
contract, agreement, commitment or understanding between the Company and
Executive, on the other hand, and irrespective of any similarity in facts or
circumstances involving such other employee, officer, director or stockholder,
on the one hand, and Executive, on the other hand.
     20. Tax Withholdings. Notwithstanding any other provision herein, the
Company shall be entitled to withhold from any amounts otherwise payable
hereunder to Executive any amounts required to be withheld in respect of
federal, state or local taxes.

8



--------------------------------------------------------------------------------



 



     21. Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a Party when: (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment; or (c) three (3) days following mailing by certified or registered
mail, postage prepaid and return receipt requested, in each case to the
following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the Party (by name or title) designated below (or to such other
address, facsimile number,
e-mail address or person as a Party may designate by notice to the other
Parties):
If to the Company:
LOUD Technologies Inc.
16220 Wood-Red Road NE
Woodinville, WA 98072
Attn: Chief Executive Officer
With a mandatory copy to:
With a mandatory copy to:
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attn: Douglas C. Gessner, P.C.
Ph: (312) 861-2000
Fax: (312) 861-2200
If to Executive:
to the address on record with the Company
     22. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Washington, without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application hereto of the laws of any jurisdiction other than
the State of Washington. In furtherance of the foregoing, the internal law of
the State of Washington shall control the interpretation and construction of
this Agreement, even though under any other jurisdiction’s choice of law or
conflict of law analysis the substantive law of some other jurisdiction may
ordinarily apply.
     23. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall otherwise remain in full force and
effect.
     24. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.
     25. Successors and Assigns. The Parties’ obligations hereunder shall be
binding upon their successors and assigns. The Parties’ rights and the rights of
the other

9



--------------------------------------------------------------------------------



 



Releasees shall inure to the benefit of, and be enforceable by, any of the
Parties’ and Releasees’ respective successors and assigns. The Company may
assign all rights and obligations of this Agreement to any successor in interest
to the assets of the Company. In the event that the Company are dissolved, all
obligations of the Company under this Agreement shall be provided for in
accordance with applicable law.
     26. Amendments and Waivers. Except with respect to any non-competition or
similar post-employment restrictions, which shall be subject to modification by
a court of competent jurisdiction pursuant to their express terms (as may be
modified herein), no amendment to or waiver of this Agreement or any of its
terms shall be binding upon any Party unless consented to in writing by such
Party.
     27. Headings. The headings of the Sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.
     28. Disputes. Except as set forth in this paragraph, any dispute, claim or
difference arising out of this Agreement will be settled exclusively by binding
arbitration in accordance with the rules of the Federal Mediation and
Conciliation Service (“FMCS”). The arbitration will be held in Seattle,
Washington unless Executive and the Company mutually agree otherwise. Nothing
contained in this Section 28 will be construed to limit or preclude a Party from
bringing any action in any court of competent jurisdiction for injunctive or
other provisional relief to compel another party to comply with its obligations
under this Agreement or any other agreement between or among the Parties during
the pendency of the arbitration proceedings. Subject to the proviso in this
sentence below, each Party shall bear its own costs and fees of the arbitration,
and the fees and expenses of the arbitrator will be borne equally by the Parties
unless the arbitrator determines that any Party has acted in bad faith, in which
event the arbitrator shall have the discretion to require any one or more of the
Parties to bear all or any portion of fees and expenses of the Parties and/or
the fees and expenses of the arbitrator; provided, however, that with respect to
claims that, but for this mandatory arbitration clause, could be brought against
the Company under any applicable federal or state labor or employment law
(“Employment Law”), the arbitrator shall be granted and shall be required to
exercise all discretion belonging to a court of competent jurisdiction under
such Employment Law to decide the dispute, whether such discretion relates to
the provision of discovery, the award of any remedies or penalties, or
otherwise. As to claims not relating to Employment Laws, the arbitrator shall
have the authority to award any remedy or relief that a Court of the State of
Washington could order or grant. The decision and award of the arbitrator shall
be in writing and copies thereof shall be delivered to each Party. The decision
and award of the arbitrator shall be binding on all Parties. In rendering such
decision and award, the arbitrator shall not add to, subtract from or otherwise
modify the provisions of this Agreement. Either Party to the arbitration may
seek to have the ruling of the arbitrator entered in any court having
jurisdiction thereof. Each Party agrees that it will not file suit, motion,
petition or otherwise commence any legal action or proceeding for any matter
which is required to be submitted to arbitration as contemplated herein except
in connection with the enforcement of an award rendered by an arbitrator and
except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator. Upon the entry of any order
dismissing or staying any action or proceeding filed contrary to the preceding
sentence, the Party which filed such action or

10



--------------------------------------------------------------------------------



 



proceeding shall promptly pay to the other Party the reasonable attorney’s fees,
costs and expenses incurred by such other Party prior to the entry of such
order. All aspects of the arbitration shall be considered confidential and shall
not be disseminated by any Party with the exception of the ability and
opportunity to prosecute its claim or assert its defense to any such claim. The
arbitrator shall, upon request, issue all prescriptive orders as may be required
to enforce and maintain this covenant of confidentiality during the course of
the arbitration and after the conclusion of same so that the result and
underlying data, information, materials and other evidence are forever withheld
from public dissemination with the exception of its subpoena by a court of
competent jurisdiction in an unrelated proceeding brought by a third party.
* * * * *

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Separation and General
Release Agreement effective as of the date of the first signature affixed below
or as otherwise provided in this Agreement.
READ CAREFULLY BEFORE SIGNING
I have read this Separation and General Release Agreement and have had the
opportunity to consult legal counsel prior to my signing of this Agreement. I
understand that by executing this Agreement I will relinquish any right or
demand I may have against the Releasees or any of them.

                 
DATED:
  17 Aug 2008       By:   /s/ James T. Engen
 
               
 
                   James T. Engen
 
                 
DATED:
  18 Aug 2008       LOUD TECHNOLOGIES INC.
 
                 
 
          By:   /s/ James Stewart
 
               
 
          Name:   James Stewart
 
               
 
          Title:   Chief Operating Officer
 
               

Signature Page to Separation and General Release Agreement

